—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Juviler, J.), rendered December 8, 1997, convicting *485him of murder in the second degree, attempted murder in the second degree, rape in the first degree (four counts), sodomy in the first degree (four counts), kidnapping in the first degree, kidnapping in the second degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of those branches of the defendant’s omnibus motion which were to suppress physical evidence and statements made by him to law enforcement officials.
Ordered that the judgment is affirmed.
In light of his failure to raise relevant objections before the Supreme Court, the defendant’s contentions on appeal are unpreserved for appellate review (see, CPL 470.05 [2]). In any event, they are without merit. We note that the interrogational ruse employed by the police was not fundamentally unfair and did not render the defendant’s subsequent statement involuntary (see, People v Tarsia, 50 NY2d 1, 11; People v Hassell, 180 AD2d 819). S. Miller, J. P., Sullivan, Joy and Altman, JJ., concur.